 'In the Matter` of GREAT LAKES CARBON CORPORATIONandDISTRICT-50,UNITED MINE WORKERS or AMERICACase. No. 3-R-798.-Decided July 7, 19/.¢Mr. F. B. Thatcher,of Niagara Falls, N. Y., for the Company.Mr. Stanley Denlinger,of Akron, Ohio, andMr. Rinaldo Cappel-li.,of Niagara Falls, N. Y., for District 50.Mr. Charles A. Doyle,of Niagara Falls, N. Y., for the C. I. O.Mrs. Catherine W. Goldman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition'duly, filed by District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofGreat Lakes Carbon Corporation, Niagara Falls, New York, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Peter J. Crotty,Trial Examiner. i Said hearing was held at NiagaraFalls, New York,:on May 22, 1944.At the hearing the Trial Examiner granted amotion to intervene made by United Gas, Coke and Chemical Workers,Local 12327, C. I. 0., herein called the C. I. O.The Company, Dis-trict 50, and the C. -1. 0., appeared and participated.The C. I. O.moved to dismiss the petition because of a contract between it and theCompany.For reasons hereinafter stated, the motion is herebydenied.All parties' were' afforded full opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidence bear-ing on theissues.-The. Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.,Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYGreatLakes Carbon Corporation, a Delaware corporation, isengaged in the manufacture of carbon and cathodes at Niagara Falls,57 N. LR. B., No. 23.115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York, the only operation involved in this proceeding.FromJanuary to May, 1944, the Company used at its Niagara Falls plant,raw materials amounting in value to $50,000, of which 60 percent wasshipped from points outside the State of New York.During thesame period,. the Company manufactured at its Niagara Falls plant,finished products amounting in value to $50,000, of which 50 percentwas shipped to points outside the State of New York. ,The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act. 'II.THE' ORGANIZATIONS INVOLVEDDistrict 50, affiliated with the, United Mine Workers of America, is.a labor organization admitting to membership employees of theCompany.United Gas, Coke and Chemical Workers, Local 12327, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize District 50 as the' exclusivebargaining representative of its employees because of an existing con-tract with the C. I. O.'The contract between the Company and the C. I. O. was executed onMay 5,1943, following certification of the C. I. O. on February 24,1943,as bargaining' representative of the Company's production and main-tenance employees'.'The'contract was to be effective until the 5th dayof May following termination of the war, and thereafter on a year-to-year basis.It contained the substantive terms usually included in acollective bargaining contract,, with the exception of provisions con-cerning wages and union security, which matters were submitted to theWar Labor Board. On June,5, 1943, the ,War Labor Board issuedits directive order denying the C. I. O.'s request for a general 'wage,increase and directing the parties to establish an incentive wage system.On July 25, 1943, the Company and the C. I. O. executed a' supple-mentary agreement embodying the directive of the War Labor Board.The supplemental agreement contained a maintenance of membershipclause, and a check-off arrangement; fixed-hiring rates to be effectivewhen approved by the War Labor Board; provided that female em-ployees should receive rates of pay equal to those of male employeesfor equal work; and granted a 5-cent per hour premium to employeeson certain shifts.Pursuant to the directive of the War Labor Board,The ceitifleation followed an election directed by the Board inMatter of Great Lake8Carbon Corporation,46 N. L.R. B. 1259., GREAT LAKES- CARBON CORPORATIONS 7_`X117the-incentive wage system, finally' agreed upon by-the, Company andthe C. I. 0., was submitted to that agency for approval about March'1944. 'At the time of the hearing the War Labor Board had not reacheda determination on the wage issue.-The Company and the C. I. 0. contend that the contract of May 5,1943, and the proceedings before the War Labor Board bar a presentdetermination of representatives. ' The contract of May 5, 1943; how-ever,'is a contract of indefinite duration, which has been in effect'fora reasonable-period, and consequently cannot operate to bar this case.2We are also of the opinion, that the application for wage changes beforetheWar Labor Board does not preclude an investigation concerningrepresentation at this time.The Board has held that a-newly recog-nized or certified representative is entitled to a reasonable opportunityto obtain for the employees the benefits of exclusive representation, andthat where delay in obtaining such benefits is caused by resort to theorderly processes of governmental agencies, the Board will not proceedwith a new determination of representatives.'Mere pendency of pro-ceedings before a governmental agency; however, does not bar.an elec-tion where the exclusive bargaining representative has had opportunityto obtain substantial benefits for the employees.4 , The facts, of theinstant case convince us that the C. I. 0. has had opportunity to, andhas' obtained, such benefits.Accordingly, we find that neither .thecontract of May 5, 1943, nor the pendency of the proceeding beforetheWar Labor Board bars a present determination of representatives.A, statement of a Board agent, introduced into evidence at the hear-ing, indicates that District 50 represents a substantial number of em-ployees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaninge of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE'UNIT.The parties 'are generally agreed that the unit should cover allproduction and maintenance employees, excluding construction brick-layers, deputized watchmen, office employees, laboratory employees ex-ecutives, and foremen sThey are ''in' disagreement,- however, con-e See Matter of The Trailer Company of America,51 N L.R B 11063 SeeMatter of Allis-Chalmers Manufacturing Company,50 N. L. R. B 306;Matter ofKennecott Copper Corporation,,51 N. LR. B. 11404 SeeMatter of Lan4le4 Machine Company,54 N. L R B. 1440,Matter of InternationalHarvester Company,55 N. L. R. B. 497.The Field.Examiner reported that District 50 submitted 103 authorization cards ; that.the names of 80 persons appearing on the cards were listedon the Company's pay roll ofApril30, 1944 ; that thereare 196 employees ih the unit requested ; a'nd'that the cards weredated between August 1943,and April 194¢, with the exception of 4 which were undated.The C I. 0 relies upon its contract to establish its interest in the proceeding.^This unit is substantially the same as that covered by the contract between-the Com-pany and the C. I. O. 118 - DECISIONSOF NATIONALLABOR RELATIONS BOARDcer_ninginspectors, whom the Company would exclude; and District 50and- the C. I. O. would include.-The Company employs six inspectors, who check the quality of theproducts produced' in the various departments. 'They-are responsibleto the chief inspector, who has his office in the laboratory, but workthroughout the plant among the production employees. The' inspec-tors have authority to,reject work when it is not up to a speciAi'.ed'standard, but there is no indication that such rejection affects thestatus ofthe production employees, or that, in the course of their du-ties, the inspectors acquire confidential innformation concerning theCompany's labor relations. - Thus, it appears that the inspectors arehired. in neither a supervisory nor a confidential capacity.Accord-ingly,we shallinclude inspectors 'in the unit.'-We find that all production and maintenance employees of theCompany's plant at Niagara Falls, New York, including inspectors,but excluding construction bricklayers, deputized watchmen, office em-ployees, laboratory employees, executives, foremen, and all other su-pervisory employees with authority to, hire,, promote, discliarge, dis-cipline, ,or otherwise effect changes in the status of employees, or ef-fectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be'resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.-DIRECTION OF ELECTIONBy virtue of and pursuant'to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, -and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it.is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Great Lakes Car-bon Corporation; Niagara Falls, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)vision of the Regional Director for the Third, Region; acting in this -matter as agent for the National' Labor 'Relations Board, and subjecttoArticle III, Sections 10 and-11,' of said Rules and, Regulations,° GREAT LAKES CARBON CORPORATIONl19among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding `those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byDistrict 50, affiliated with the United Mine Workers of America, or byUnited Gas, Coke and Chemical Workers, Local 12327, affiliated withthe Congress of Industrial Organizations, for the purposes of col-lective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.